DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 05/25/2021 has been entered. Claims 1-20 are pending in the instant patent application. Claims 1, 11 and 20 are amended. This Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019).
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §102 rejections. The rejections have been withdrawn.
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and newly cited art. Furthermore, Applicant’s arguments are moot in light of newly amended language.
Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive.
Regarding Applicant’s assertion that the claims recite an improvement to the technology, Examiner respectfully disagrees. Examiner will note that any improvement set forth in the specification, the claim itself must reflect the disclosed improvement. In evaluating the claims, Examiner found that the claims as written, did not reflect the solution or improvement to the technology as Applicant stated in their remarks. Examiner recommends that the claims are amended to reflect such. In analyzing the improvements, the claims do not reflect the asserted improvements as noted by the Applicant in their arguments and remarks. And an improvement in the judicial exception itself is not an improvement in the technology. In addition, the claims as currently written still recite an abstract idea, notably Certain Methods of Organizing Human Activity due to the managing of personal behavior and manual actions by the user.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-10, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 1-10 are directed to the abstract idea of determining collaboration strength among users in an enterprise.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites identifying a plurality of users of an enterprise; accessing user interaction data from one or more applications operating within the enterprise, the user interaction data indicating interactions among the 
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the managing personal behavior and manual actions by the user.
	Accordingly, the claim recites an abstract idea and dependent claims 2-7 and 9-10 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a client device. The client device is merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 1 and 8 include various elements that are not directed to the abstract idea under 2A. These elements include a client device and the generic computing elements described in the Applicant's specification in at least Para 0066-0074. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions.	

	Regarding Claims 11-19, they are directed to an apparatus, however the claims are directed to a judicial exception without significantly more. Claims 11-19 are directed to the abstract idea of determining collaboration strength among users in an enterprise.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 11, claim 11 recites to identify a plurality of users of an enterprise; access user interaction data from one or more applications operating within the enterprise, the user interaction data indicating interactions among the plurality of users using the one or more applications; compute collaboration metrics for a user of the plurality of users based on the user interaction data; compute a collaboration strength score based the collaboration metrics for the user; and provide the collaboration strength score to a user; identifying an application corresponding to a recommended action that is based on the collaboration strength score of the user; and configuring the communication function with preset communication parameters that are based on the recommended action to one or more users identified in the recommendation action.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the managing personal behavior and manual actions by the user.
	Accordingly, the claim recites an abstract idea and dependent claims 12-17 and 19 further recite the abstract idea.

	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 11 and 18 include various elements that are not directed to the abstract idea under 2A. These elements include a processor, a memory, a client device and the generic computing elements described in the Applicant's specification in at least Para 0066-0074. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions.
	Therefore, Claims 11 and 18, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
	Regarding Claim 20, it is directed to non-transitory computer readable storage medium, however the claim is directed to a judicial exception without significantly more. Claim 20 is directed to the abstract idea of determining collaboration strength among users in an enterprise.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 20, claim 20 recites identifying a plurality of users of an enterprise; accessing user interaction data from one or more applications operating within the enterprise, the user interaction data indicating interactions among the plurality of users using the one or more applications; computing collaboration 
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the managing personal behavior and manual actions by the user.
	Therefore the claim recites an abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a computer and a client device. The computer and client device are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 20 includes various elements that are not directed to the abstract idea under 2A. These elements include a computer, a client device and the generic computing elements described in the Applicant's specification in at least Para 0066-0074. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions.
	Therefore, Claim 20 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 10, 11-13, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady Smith et al. (US 2017/0236081 A1) in view of Barnea et al. (US 2018/0189377 A1).
	Grady Smith teaches the limitations of Claim 1 which state
	identifying a plurality of users of an enterprise (Grady Smith: Para 0066-0072 via the employee interaction related data or information that may be accessed 
	accessing user interaction data from one or more applications operating within the enterprise, the user interaction data indicating interactions among the plurality of users using the one or more applications (Grady Smith: Para 0062 via a data acquisition, processing, and storage sub-system configured for use in acquiring and processing interaction and participant information for an organization, from sources including (but not limited to, or required to include) email, voice mail, call records, text messages, calendaring or event information, task records, time entry records, etc.);
	computing collaboration metrics for a user of the plurality of users based on the user interaction data (Grady Smith: Para 0215, 0237-0240 via a total Influence Factor was previously described as a sum of all interaction influence factors for an individual member. Additional influence factors can be calculated by summing over the influence factors for a particular set of criteria within an Interaction profile; examples of this are described below: [0238] For example, a sum of the IIF value 
	computing a collaboration strength score based the collaboration metrics for the user (Grady Smith: Para 0063, 0148 via process or method for generating a visualization/representation of an organization's communications, information and process flows (based on and using the interaction and participant information). The visualization or representation may include an indication of the relative strength or importance of a particular flow or relationship. This indication may be based on the number of interactions, the frequency of interactions, the category or subject matter of the interactions, or another characteristic of the interactions. The indication may be based on a metric related to interactions/information flow. An example of such a visualization is a network model of employees/nodes and one or more types of connecting attributes between the nodes. These connecting attributes may include aspects such as communication/information flows, relative 
	providing the collaboration strength score to a client device of the user (Grady Smith: Para 0122-0123, 0267 via user interface layer or tier 302 having one or more user interfaces 303. Examples of such user interfaces include graphical user interfaces and application programming interfaces (APIs). Each user interface may include one or more interface elements 304. For example, users may interact with interface elements in order to access functionality and/or data provided by application and/or data storage layers of the example architecture. Examples of graphical user interface elements include buttons, menus, checkboxes, drop-down lists, scrollbars, sliders, spinners, text boxes, icons, labels, progress bars, status bars, toolbars, windows, hyperlinks and dialog boxes. Application programming interfaces may be local or remote, and may include interface elements such as parameterized procedure calls, programmatic objects and messaging protocols. As described herein, embodiments of the invention provide a method for configuring aspects of a user interface (such as the data entry fields of a form) by specifying one or more user interface elements to present to a specified user; Further, although many of the organizational/interaction representations described herein may display connections or characteristics of connections using size and/or color, 
	However, Grady Smith does not explicitly disclose the limitations of Claim 1 which state identifying an application corresponding to a recommended action that is based on the collaboration strength score of the user; calling a communication function of the identified application on the client device of the user; and configuring the communication function with preset communication parameters that are based on the recommended action to one or more users identified in the recommendation action.
	Barnea though, with the teachings of Grady Smith, teaches of
	identifying an application corresponding to a recommended action that is based on the collaboration strength score of the user; calling a communication function of the identified application on the client device of the user; and configuring the communication function with preset communication parameters that are based on the recommended action to one or more users identified in the recommendation action (Barnea: Para 0029-0034 via Operation RECEIVE SOCIAL TRAITS 202, can receive persona social traits (e.g., PERSONA TRAITS STORE 124) and recommendation templates (e.g., ACTION TEMPLATE STORE 130) for processing by TEMPLATE MATCHER 132. It should be noted that operation RECEIVE SOCIAL TRAITS 202 can receive persona social traits and recommendation templates for processing based on methods such as, but not limited to, periodic data feeds and initiated by user activation of SOCIAL ACTION ENGINE 128 via a user interface (e.g., SOCIAL NETWORK ENGINE 122). When operation RECEIVE SOCIAL TRAITS 202 completes, processing proceeds toward operation CREATE 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grady Smith with the teachings of Barnea in order to have identifying an application corresponding to a recommended action that is based on the collaboration strength score of the user; calling a communication function of the identified application on the client device of the user; and configuring the communication function with preset communication parameters that are based on the recommended action to one or more users identified in the recommendation action. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 2, Grady Smith/Barnea teaches the limitations of Claim 2 which state
	accessing interactions within the enterprise for the user up to a predefined degree of contacts (Grady Smith: Para 0263 via only interactions that are related to 
	forming a core working group of the user based on the accessed interactions (Grady Smith: Para 0263 via only interactions that are related to or concern a specific topic (e.g., an upcoming event, operational issue, etc.) are illustrated); and
	calculating the collaboration metrics based on the core working group of the user (Grady Smith: Para 0264 via the interactions that are related to or concern a specific topic (e.g., an upcoming event, operational issue, etc.) as weighted by the number of such interactions are illustrated--this provides a graphic indication of where the communications related to the issue are most focused or concentrated and may suggest those having the most knowledge or information about the topic).
	Regarding Claim 3, Grady Smith/Barnea teaches the limitations of Claim 2 which state
	identifying a weight corresponding to an action of a corresponding application, the action being directed to the user from another user within the enterprise or from the user to another user within the enterprise (Grady Smith: Para 0178 via weight based on interaction type. The importance of each interaction is different so each type has an associated weight to give it more or less influence during the analysis. Weights can be adjusted manually or dynamically via a machine learning process that optimizes for a certain outcome or goal);
	determining a number of actions for each application (Grady Smith: Para 0173, 0179-0180 via each instance of an interaction between employees/personnel is captured/recorded; participation level may be tracked when possible. This may be determined based on measureable factors, such as whether an event was 
	applying the weight of the corresponding action to the number of actions for each application (Grady Smith: Para 0180 via time & date of interaction to monitor interactions over time, and if desired, give more weight to recent interactions, to filter interactions to use in analysis based on when they occurred); and
	computing a total score based on the applied weight of the corresponding action to the number of actions for each application (Grady Smith: Para 0188-0195 via calculating a Member-to-Member Interaction Influence Factor (IIF); Note that the IIF between two members (i.e., IIF from member A to B, versus IIF from member B to A) may be different due to the participation level; for example, if sending an email has more weight than receiving an email, or if assigning a task gives more weight to the assignor than the assignee. An overall direction of influence between two members can be established by comparing their relative factors. Identifying employees with net outward influence could be used to determine candidates for promotion, management, or as champions for ideas and projects; and [0195] The suggested formula may be modified to include additional weights based on a hierarchy level or other attributes that relate one person to another within the organization).

	determining a collaboration category of the user based on the collaboration strength score of the user (Grady Smith: Para 0063 via example of such a visualization is a network model of employees/nodes and one or more types of connecting attributes between the nodes. These connecting attributes may include aspects such as communication/information flows, relative involvement in a project, the number of contacts/interactions, the relative value of an interaction to a specified decision process, an indication of regular contacts, contacts in a specified group, reporting relationships, position in a role-based hierarchy, etc.); and
	providing the collaboration category of the user to the client device of the user (Grady Smith: Para 0110, 0123 via the user interface tier 216 may maintain multiple user interfaces 217, including graphical user interfaces and/or web-based interfaces. The user interfaces may include a default user interface for the service to provide access to applications and data for a user or "tenant" of the service (depicted as "Service UI" in the figure), as well as one or more user interfaces that have been specialized/customized in accordance with user specific requirements (e.g., represented by "Tenant A UI", "Tenant Z UI" in the figure, and which may be accessed via one or more APIs). The default user interface may include components enabling a tenant or platform administrator to administer the tenant's participation in the functions and capabilities provided by the service platform, such as accessing data, causing the execution of specific data processing operations, etc.; user interfaces include graphical user interfaces and application programming interfaces (APIs). Each user interface may include one or more interface elements 304. For 
	Regarding Claim 10, Grady Smith teaches the limitations of Claim 10 which state
	wherein the one or more applications comprise at least one of an email application, an instant message application, a document sharing application, a meeting application, and a calendar application (Grady Smith: Para 0062 via wherein the one or more applications comprise at least one of an email application, an instant message application, a document sharing application, a meeting application, and a calendar application).
	Regarding Claim 11, it is analogous in nature to Claim 1 and is rejected for the same reasons. In addition, Grady Smith teaches of a processor and memory storing instructions (Grady Smith: Para 0320).
	Regarding Claims 12, 13 and 16, they are analogous in nature to Claims 2, 3 and 6 respectively and are rejected for the same reasons.
	Regarding Claim 20, it is analogous in nature to Claim 1 and is rejected for the same reasons. In addition, Grady Smith teaches of a non-transitory computer readable medium (Grady Smith: Para 0028).
Claims 4, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady Smith et al. (US 2017/0236081 A1) in view of Barnea et al. (US 2018/0189377 A1) further in view of Agarwal et al. (US 2015/0067043 A1).
	Regarding Claim 4, while Grady Smith/Barnea teaches the limitations of Claim 3, it does not explicitly disclose the limitations of Claim 4 which state

	Agarwal though, with the teachings of Grady Smith/Barnea, teaches of
	wherein the collaboration metrics comprise a degree centrality metric, an eigen centrality metric, a betweenness centrality metric, and a closeness centrality metric (Agarwal: Para 0028, 0048-0054 via the degree centrality, i.e., the number of edges of a node; Influencers may be identified through eigenvector centrality. This metric assigns relative scores to all nodes based on the concept that connections to high-scoring nodes weigh more than those to low-scoring nodes; For each community, coordinators may be identified as those who have high betweenness centrality score. Betweenness centrality of a node measures the number of shortest paths from all nodes to all the others that pass through that node; Betweenness centrality identifies a worker's position within a network in terms of its ability to make connections to other pairs or groups in a network; Eigenvalue measures how close a worker is to other highly close workers within a network).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grady Smith/Barnea with the teachings of Agarwal in order to have wherein the collaboration metrics comprise a degree centrality metric, an eigen centrality metric, a betweenness centrality metric, and a closeness centrality metric. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of 
	Regarding Claim 5, the combination of Grady Smith/Barnea/Agarwal teaches the limitation of Claim 5 which states 
	wherein the degree centrality metric indicates a connection strength, the eigen centrality metric indicates a network strength, the betweenness centrality metric indicates an influence strength, and the closeness centrality metric indicates a proximity strength (Agarwal: Para 0028, 0048-0054 via the degree centrality, i.e., the number of edges of a node; Influencers may be identified through eigenvector centrality. This metric assigns relative scores to all nodes based on the concept that connections to high-scoring nodes weigh more than those to low-scoring nodes; For each community, coordinators may be identified as those who have high betweenness centrality score. Betweenness centrality of a node measures the number of shortest paths from all nodes to all the others that pass through that node; Betweenness centrality identifies a worker's position within a network in terms of its ability to make connections to other pairs or groups in a network; Eigenvalue measures how close a worker is to other highly close workers within a network).
	Claims 14 and 15 are analogous in nature to Claims 4 and 5 and are rejected for the same reasons.
Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady Smith et al. (US 2017/0236081 A1) in view of Barnea et al. (US 2018/0189377 A1) further in view of Cong et al. (US 2018/0005161 A1).

Regarding Claim 7, while Grady Smith/Barnea teaches the limitations of Claim 1, it does not explicitly disclose the limitations of Claim 7 which state determining that the collaboration strength score of the user is below a preset collaboration threshold for the enterprise; and generating a recommendation to the user in response to determining that the collaboration strength score of the user is below a preset collaboration threshold of the enterprise, the recommendation comprising at least one recommended action for the user in using the one or more applications operating within the enterprise.
	Cong though, with the teachings of Grady Smith/Barnea, teaches of
	determining that the collaboration strength score of the user is below a preset collaboration threshold for the enterprise (Cong: Para 0043 via the metric system 220 can be configured to: identify a skill weakness (e.g., a user metric value below a threshold determined from an average metric value for other members of the user's team, etc.) for a user based on the user's historic data; recommend a skill development action to the user (e.g., scheduling a skill-building course for the user; scheduling a meeting with the user's manager; etc.); track the user's data associated with the skill (e.g., peer comments; validation constructs; query responses; etc.) over a period of time; and query the user and/or peers to determine whether the user has improved on the skill. However, the skill weakness, skill development action, and/or any other suitable information can be received from a user (e.g., the user or a second user). In a second specific example, the recommendation module can be automatically reinforced when the user improved on the skill (e.g., where the same action can be recommended to other users with the same skill deficit and/or user profile, etc.), and can be retrained when the user 
	generating a recommendation to the user in response to determining that the collaboration strength score of the user is below a preset collaboration threshold of the enterprise, the recommendation comprising at least one recommended action for the user in using the one or more applications operating within the enterprise (Cong: Para 0024 via method 100 and/or system 200 can function to collect user data, organize the data (e.g., quantify the data; extract factor values correlated with user metrics; etc.), analyze the data (e.g., interpret the data; determine user metrics; etc.), and/or present the data to users (e.g., employees, managers, leadership such as the corporate suite, people operations such as human resources, etc.). The method 100 can additionally or alternatively function to predict user changes associated with the workplace, such as changes in performance, alignment, engagement, and/or any other suitable change. The method 100 can additionally or alternatively function to automatically recommend workplace actions (e.g., user actions to improve their skills, to correct undesired trends in user metrics; operations actions to mitigate negative effects of employee actions on other employees, to mitigate the occurrence of undesirable employee actions; managerial or leadership actions such as employee project or task assignment, employee team assignment; etc.) and/or generate any other suitable set of recommendations. However, the method 100 and/or system 200 can perform any suitable functionality).

	Regarding Claim 17, it is analogous to Claim 7 and is rejected for the same reasons.
Claims 8, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grady Smith et al. (US 2017/0236081 A1) in view of Barnea et al. (US 2018/0189377 A1) in view of Cong et al. (US 2018/0005161 A1) further in view of Conlan et al. (US 2018/0025084 A1).
	Regarding Claim 8, while the combination of Grady Smith/Barnea/Cong teaches the limitations of Claim 7, it does not explicitly disclose the limitations of Claim 8 which states detecting, from the client device of the user, a selected recommended action from the recommendation; identifying an application from the one or more applications, the identified application corresponding to the selected recommended action; and calling an application function of the identified application on the client device of the user.

	detecting, from the client device of the user, a selected recommended action from the recommendation (Conlan: Para 0052 via in response to either a user selection of the "OK" command 520 or the "Cancel" command 524, content of the window notification 506 may be replaced with a prompt 550 and a main instruction 552 associated with recommended collaboration tools, as shown in the diagram 500B. in other embodiments, this may be the initial and/or only content displayed within the window notification 506. The prompt 550 may indicate to the user which collaboration tools are currently being implemented and/or why the recommendation for content collaboration is being provided);
	identifying an application from the one or more applications, the identified application corresponding to the selected recommended action (Conlan: Para 0054 via FIG. 6 illustrates a recommendation configured as a ribbon notification As shown in a diagram 600, a user may open a document 604 through an application executing on a computing device of the user, where the document may be displayed through a user experience 602 of the application. The user experience 602 may include a ribbon and/or tool bar 606 comprising one or more tabs, where one of the tabs may be a collaborate tab 608, for example. The document 604 may be a word-processing document associated with a productivity service, for example, that one or more other users may be collaborating on); and
	calling an application function of the identified application on the client device of the user (Conlan: Para 0052, 0059 via response to either a user selection of the "OK" command 520 or the "Cancel" command 524, content of the window notification 506 may be replaced with a prompt 550 and a main instruction 552 

	Regarding Claim 9, the combination of Grady Smith/Barnea/Cong/Conlan teaches the limitation of Claim 9 which states
	wherein the application function generates a prepopulated message to one or more users identified from the selected recommendation (Conlan: Para 0056 via ribbon notification 614 may include a prompt 616 and a main instruction 618. The prompt 616 may indicate to the user what collaboration tools are currently being implemented and/or why the recommendation for content collaboration is being provided. For example, if the collaboration detection module detects that the document is saved through a cloud-based storage service accessible to the other users collaborating on the document 604, the prompt 616 may indicate file-sharing, collaboration tools are being implemented for the document 604 and that this recommendation is being provided because more frequent interaction with the document among the users has been detected which may be benefitted by additional collaboration features. The main instruction 618 may pose to the user 
	Claims 18 and 19 are analogous in nature to Claims 8 and 9 and are rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jalagram et al. US 2019/0034520 A1 – SPONTANEOUS NETWORKING
Bastide et al. US 2020/0372475 A1 - MONITORING MEETING PARTICIPATION LEVEL
Shook et al. US 9,720,707 B1 - Generating A Set Of User Interfaces
Wanas et al. US 2010/0162135 A1 - USER EVALUATION IN A COLLABORATIVE ONLINE FORUM
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684.  The examiner can normally be reached on 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623